Chalmers, C. J.,
delivered the opinion of the court.
None of the grounds of demurrer are well taken. The only one which demands special notice raises the question whether it is admissible in a bill t'or partition to pray for an account for rents against such of the co-tenants as have been in possession of the common property. This question, though of first impression here, is well settled elsewhere in the affirmative. Freem. on Co-ten., sect. 512, and cases cited.
The occupying co-tenant will not be liable for rents unless it be shown that he has occupied more than his just proportionate share of the common estate, and then only for the rent of the excess.
Decree affirmed, and sixty days given to answer.